Citation Nr: 1029032	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  07-05 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to May 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The Veteran's appeal was originally presented to the Board in 
January 2008, at which time it was remanded for additional 
development.  It has now been returned to the Board.  The 
Veteran's claim was remanded to afford him a hearing before a 
Decision Review Officer at the RO.  An informal Decision Review 
Officer conference was held in August 2008.  Thus, the required 
development has been completed and this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's PTSD is manifested by angry outbursts, some social 
isolation, flashbacks, and intrusive thoughts.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
rating for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.3,4.7, 4.16, 4.130, Diagnostic 
Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claim, has notified him of the information and 
evidence necessary to substantiate the claim, and has fully 
disclosed VA's duties to assist him.  In February 2005, March 
2006, and May 2008 letters, the Veteran was notified of the 
information and evidence needed to substantiate and complete the 
claim on appeal.  Additionally, the March 2006 letter provided 
him with the general criteria for the assignment of an effective 
date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was 
issued to the Veteran prior to the April 2006 adverse 
determination on appeal; thus, no timing issue exists with regard 
to the notice provided the claimant.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  That case, however, was subsequently overturned by 
the U.S. Court of Appeals for the Federal Circuit, and is no 
longer binding on the Board.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  He 
has also been afforded VA medical examination on several 
occasions, most recently in September 2008.  The Board notes that 
the VA examination reports contain sufficiently specific clinical 
findings and informed discussion of the pertinent history and 
clinical features of the disability on appeal and is adequate for 
purposes of this appeal.  The Board is not aware, and the Veteran 
has not suggested the existence of, any additional pertinent 
evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claim at this time is 
warranted.  

The Veteran seeks a disability rating in excess of 50 percent for 
PTSD.  Disability evaluations are based upon the average 
impairment of earning capacity as contemplated by the schedule 
for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2009).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  Where, 
however, an increase in the level of a service-connected 
disability is at issue, the primary concern is the present level 
of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
cases in which a reasonable doubt arises as to the appropriate 
degree of disability to be assigned, such doubt shall be resolved 
in favor of the Veteran.  38 C.F.R. § 4.3 (2009).  Where there is 
a question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2009).  

The Board long has recognized that, when considering initial 
ratings, the degree of impairment since the effective date of the 
grant of service connection must be considered, to include the 
possibility that a staged rating may be assigned.  See Fenderson 
v. West, 12 Vet. App. 119 (1998).  In Hart v. Mansfield, 21 Vet. 
App. 505 (2007), the Court held that staged ratings are also 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibited symptoms that would warrant different 
ratings.  As such, the Board will consider whether staged ratings 
are appropriate to the pending appeal.  

PTSD is rated under Diagnostic Code 9411, for PTSD, which 
provides a 50 percent rating where there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty understanding complex commands; 
impairment of short and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  

A 70 percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; and memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).  

In evaluating psychiatric disorders, the Board is mindful that 
the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve only as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

Upon receipt of the Veteran's claim, he was afforded VA fee-basis 
psychiatric examination in March 2005.  The claims file was 
reviewed in conjunction with the examination.  The Veteran 
described experiencing extensive combat during military service 
in Vietnam.  Post-service, the Veteran described changing jobs 
frequently due to lay-offs, and stated he was last laid off in 
2002, when his employer, an electronics company, ran out of work 
for him.  He considered himself currently unemployable due to his 
gout and associated orthopedic pain.  The Veteran had been twice 
married and divorced, with two adult children; additionally, few 
friends outside of his family were reported.  He denied drug use 
but reported occasional alcohol consumption.  No history of legal 
problems was reported.  Current symptoms included poor sleep, 
flashbacks, intrusive memories, and night sweats.  He was 
currently receiving counseling through VA for his psychiatric 
symptoms.  

On objective evaluation he was clean, alert, adequately dressed 
and groomed, and fully-oriented.  He was cooperative with the 
examiner, with good eye contact, and his affect was alert and 
animated.  His speech was within normal limits, spontaneous, 
goal-directed, and articulate.  He was without obsessive or 
compulsive traits or rituals, looseness of association, paranoid 
ideation, delusions, or auditory or visual hallucinations, and 
his behavior was not inappropriate.  He denied homicidal or 
suicidal thoughts.  He was able to maintain his personal hygiene, 
and perform all activities of daily living.  Memory was within 
normal limits, and cognitive function was preserved.  PTSD was 
confirmed, and the examiner assigned a Global Assessment of 
Functioning (GAF) score of 60.  The Global Assessment of 
Functioning is a scale reflecting the subject's psychological, 
social, and occupational functioning.  Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  A GAF of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (few friends, conflicts with peers or co-
workers).  See American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM- IV) (4th Ed.).  

A second VA psychiatric examination was afforded the Veteran in 
September 2008.  He reported ongoing VA outpatient treatment for 
his PTSD, but denied any hospitalizations.  His reported symptoms 
included anxiety, tension, irritability, intrusive thoughts, 
flashbacks, nightmares, social isolation, and poor sleep.  He 
stated he performed "perimeter checks" around his home on a 
nightly basis.  He denied any legal problems, and reported he was 
never fired for cause from a job post-service, but had been laid 
off several times in the past.  Drug and alcohol abuse were 
denied.  Currently, he lived with his fiancée of 10 years.  He 
stated he attended church and belonged to a military association.  
He reported few friends, but did have contact with family 
members.  On objective evaluation, he was appropriately dressed 
and groomed, and was polite and cooperative with the examiner.  
He was fully-alert and oriented.  His wealth of knowledge was 
adequate.  His mood was neutral, without evidence of panic 
attacks or obsessive-compulsive behaviors.  He denied suicidal or 
homicidal thoughts or plans.  No visual or auditory 
hallucinations were reported.  His judgment and insight were 
intact, and no evidence of impaired-reality testing was observed.  
His thought content was anxious and dysphoric.  He did not 
display a thought disorder.  PTSD, along with a depressive 
disorder, was confirmed.  A GAF score of 60 was assigned.  The 
Veteran was found competent to manage his financial benefits.  
The examiner also found the Veteran capable of resuming his prior 
employment in electronics, if he was physically able.  

A statement was also received from K.B., the Veteran's fiancée.  
She stated the Veteran slept poorly, with night sweats, 
flashbacks, and nightmares.  The Veteran has also struck her 
several times in his sleep.  On other occasions, he has exhibited 
confusion, withdrawal, and anger.  

The Veteran has also received VA outpatient treatment during the 
pendency of this appeal.  He had previously been involved in 
group therapy for combat veterans with PTSD.  His reported 
symptoms within the outpatient treatment records have mirrored 
those noted above, including irritability, social isolation, 
anger, flashbacks, and nightmares.  His GAF scores have ranged 
between 55-65, with a GAF of 60 assigned most recently, in 
January 2009.  A GAF of 61-70 reflects some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, and has some meaningful interpersonal relationships.  See 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM- IV) (4th Ed.).  Also in January 
2009, he reported getting into an altercation recently while 
drinking.  He denied, however, any suicidal or homicidal thoughts 
or plans.  

After considering the totality of the record, the Board finds the 
preponderance of the evidence to be against a 70 percent rating.  
The Veteran has denied homicidal or suicidal thoughts or plans, 
and he also has no recent legal difficulties related to his PTSD.  
He exhibits an obsessive ritual, a perimeter check of his house 
prior to going to bed, but his speech has not been intermittently 
illogical, obscure, or irrelevant at any time of record; 
according to the various VA examination reports and VA treatment 
records, the Veteran is able to converse in a coherent manner.  
He has also not reported near-continuous panic or depression 
affecting the ability to function independently, appropriately 
and effectively; while he does have significant bouts of 
depression, he remains able to manage the household he shares 
with his fiancée.  All VA examiners who have treated the veteran 
have considered him competent to manage his personal finances.  
Although he has reported recent impaired impulse control, in the 
form of an altercation in January 2009, the Board finds this 
episode to be isolated, and was triggered by drinking.  He has 
been alert and fully oriented at all times of record, with no 
bouts of delusional or psychotic thinking.  His personal 
appearance and hygiene have also been within normal limits.  
Although he has reported limited social interaction, he continues 
to live with his fiancée, and has some limited social interaction 
with family members and a few friends.  Finally, he has been 
afforded GAF scores between 55-65, indicative of moderate, but 
not total, impairment.  The Board emphasizes that the GAF scores 
are one piece of evidence that must be considered in conjunction 
with others, including the demonstrated manifestations.  Given 
the record as a whole, the Board finds that a 50 percent rating 
is most commensurate with the record.  Furthermore, the Board 
concludes that, as the veteran has displayed an essentially 
similar level of impairment since the initiation of this appeal, 
a disability rating in excess of 50 percent is not warranted for 
any period during the pendency of this appeal.  

The Veteran's representative has argued that on examination in 
November 2003, the Veteran exhibited more severe symptomatology 
than presently reflected in the record.  Regardless of that 
allegation, the Board observes that the present claim was 
received in February 2005, over a year after the November 2003 
examination, and the Veteran has been afforded multiple VA 
examinations thereafter.  As these examinations are more recent, 
the Board finds them more probative of the current state of the 
Veteran's service-connected PTSD.  

Consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009) (claim for an increased rating includes 
consideration of whether a total disability rating by reason of 
individual unemployability is warranted under the provisions of 
38 C.F.R. § 4.16).  Disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2009).  To accord justice in an exceptional 
case where the schedular standards are found to be inadequate, 
the RO is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with the 
average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) 
(2009).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  The Board observes that the 
Veteran has not worked since 2002, but this was attributed to 
being laid off, and unrelated physical disability.  Additionally, 
he has not required extensive or frequent hospitalization for his 
PTSD.  No examiner has stated the Veteran's PTSD alone is the 
cause of any marked or total interference with employment; in 
fact, the most recent VA examination of record, dated in 
September 2008, concluded the Veteran's PTSD did not interfere 
with his ability to maintain his prior employment.  In short, the 
rating criteria contemplate not only his symptoms but the 
severity of his service-connected PTSD.  The Board does not find 
that the schedular criteria have been inadequate for rating the 
manifestations of his PTSD.  See 38 U.S.C.A. § 1155 (Disability 
evaluations are determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity).  For these reasons, referral for extraschedular 
consideration is not warranted.  

In conclusion, the preponderance of the evidence is against the 
award of a disability rating in excess of 50 percent for PTSD.  
As a preponderance of the evidence is against an increased 
rating, the benefit-of-the-doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

A disability rating in excess of 50 percent for PTSD is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


